Citation Nr: 1507783	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  03-32 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits for the appellant's minor children (AM and A).  


REPRESENTATION

Appellant is unrepresented.
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to March 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2000 and May 2002 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that determined the appellant, the Veteran's former spouse, was not entitled to an apportionment of his VA compensation benefits as the legal custodian for their two children (AM and A).  The appellant perfected an appeal of this determination to the Board. 

In June 2005 and August 2009, the Board remanded the matter for further development. 

During the pendency of the appeal, the appellant's parents were appointed as guardians of both the appellant and her children.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  AM was born on March [redacted], 1991; A was born on August [redacted], 1995.  Both children resided with their mother and her guardian prior the expiration of their status as child for VA purposes.  

2.  The amended divorce decree of the appellant and the Veteran orders the Veteran to pay $450 ($225 per child) per month in child support for his minor children AM and A.  

3.  The appellant's apportionment claim was received at the RO on July 18, 2000.  

4.  The Veteran did not pay child support until October 2003, and then paid a lump sum of $1,350.00 on October 22, 2003, $675.00 on April 16, 2004, $1,656.02 on August 6, 2004 and $213.76 on August 7, 2004; thereafter, it appears that the Veteran paid child support of $225 monthly for the remainder of his obligation for child support payments.

5.  The Veteran's minor children have been in receipt of Social Security Disability pay since 1999; these amounts exceeded the court-ordered $225 per month child support payments for each minor child.  

6.  The Social Security Disability payments to the Veteran minor children satisfy the Veteran's court-ordered child support obligation, and therefore the Veteran has discharged his responsibility for child support payments; and, the appellant has not shown that any hardship exists.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability benefits on behalf of the minor children AM and A have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims held that the VCAA is not applicable in every case.  In Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (that is, the laws changed by the VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 but, rather, in Chapter 53.  Thus, the VCAA is inapplicable to the claim on appeal.

There are, however, other notification and procedural requirements with regard to this claim.  A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  See also 38 C.F.R. §§ 20.500-20.504 (2014).  It appears that contested claim procedures have been followed in this appeal, and that there is no evidence of allegation that such procedures have not been followed.

Pursuant to the Board's August 2009 remand directives, the RO notified the Veteran and the claimant of what was necessary to substantiate an apportionment claim in letters dated March 2011.  The letters notified both the appellant and the Veteran of the need for an updated financial status report.  

Further, the Veteran initially requested to appear for a hearing in the matter and the March 2011 letter specifically requested the Veteran to indicate whether he still wanted a hearing.  Because the Veteran did not respond to this request, the initial request for a hearing is deemed withdrawn.   

The Board finds that the actions outlined above establish that any duties to notify and assist owed the parties have been met.  Under these circumstances, the Board finds that there is no prejudice to the appellant or Veteran in proceeding, at this juncture, with a decision on the appellant's claim.  

Finally, the record shows that the Veteran is represented by Disabled American Veterans (DAV); however, it appears that DAV was not copied on several procedural documents in connection with the instant appeal.  This error is harmless, however, because the claimant's apportionment claim is being denied which essentially results in no change to the Veteran's receipt of VA compensation.  The Board may therefore proceed without prejudice.  

A veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or child's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her; but apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  The effective date of an apportionment based on a dependent's original claim is established in accordance with the facts found; otherwise, it is the first day of the month following the month in which the claim for apportionment is received unless otherwise provided.  38 C.F.R. § 3.400(e).  

For the purposes of VA dependent benefits, the term "child" includes the child of a veteran who, after reaching the age of 18 years, is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs until completion of education or training or reaching the age of 23 years; or, before reaching the age of 18 years became permanently incapable of self-support.  38 C.F.R. § 3.57.  

In the present case, the mother of the Veteran's dependent children (appellant) originally submitted a claim for apportionment of the Veteran's benefits on July 18, 2000, on behalf of their children, A.M and A.  AM was born on March [redacted], 1991.  A was born on August [redacted], 1995.  Both children resided with their mother and her guardian parents prior to the expiration of their status as a "child" for VA purposes.  

Thus, at the time the application was filed, and until reaching age 18 (or 23 if completing an education or training program) AM and A were the minor children of the appellant and Veteran.  

As noted in the June 2005 and August 2009 remands, the Veteran has been ordered to pay $450 per month in child support for his minor children AM and A.  See amended divorce decree dated March [redacted], 1996.  

It is undisputed that the Veteran has paid $225 per month to the appellant for child support since October 22, 2003.  He claims, however, that he paid more than this amount in lump sum payments to the appellant and in Social Security Administration (SSA) disability payments that were garnished so that the appellant would receive $250 directly from the Veteran for child support.  

In April 2005, the appellant's guardian (father) submitted a Massachusetts Department of Revenue Child Support Enforcement record showing that the Veteran paid a lump sum of $1350.00 on October 22, 2003, $675.00 on April 15, 2004, $1656.02 on August 6, 2004; $213.76 on August 7, 2004; and, $225.00 monthly through April 1, 2005.  These lump sum payments in October 2003, April 2004, and August 2005 cover previously owed child support covering roughly 16 months of payments at $225.00 per payment.  Thus, it appears that the Veteran has been paying approximately $225.00 in child support covering a period dating back to sometime in 2002 (assuming that the lump sum payments cover back pay).  On VA Form 5655, Financial Status Report, received in September 2006, the appellant indicated that she receives $225 in child support per month.  Bank statements reflect that $225 have been deposited on a monthly basis, and as noted above, it appears that she was paid lump sums in 2003 and 2004 to cover the back pay back to sometime in 2002, but only to the amount of $225.00 monthly.  

Thus, it appears that the Veteran has only paid the appellant half of his court ordered child support obligation.  However, the record also reflects that the appellant, the Veteran, AM and A have all been in receipt of Social Security Disability Income (SSDI) payments since at least 1999.  

Specifically, a July 1, 2009 report of contact with a representative of the Social Security Administration (SSA) reflects that AM and A have both receiving their own Social Security Disability payments since 1999 which far exceed the amount of child support owed.  Specifically, AM and A each received a gross monthly entitlement amount of $625.90 in 1999, with this amount increased slightly in each subsequent year.

Thus, based on the foregoing evidence, it appears that despite the fact that the Veteran was not paying the full amount of child support owed the appellant for several years, the appellant was receiving adequate support for her children via the Social Security Administration.  Furthermore, an accounting of the appellant's reported monthly income exceeded her monthly expenses (per an accounting from September 2006) by $985.56.  

Significantly, in certain states, including Massachusetts, which governs the Veteran's child support obligation in this case, Social Security Disability (SSDI) payments to dependents may be used to satisfy court-ordered child support obligations.  See Rosenberg v. Merida, 428 Mass. 182, 697 N.E.2d 987 (1998).  This case held that SSDI dependents payments may be used to satisfy court-ordered child support obligations.  

Given that holding, the state of Massachusetts would consider the SSDI payments that are paid to the appellant on behalf of AM and A to more than satisfy the Veteran's court-ordered child support obligation, particularly with consideration of the fact that the Veteran has separately paid the appellant for half of the court-ordered child support obligation ($225 per month) and the amount of additional monthly SSDI received by the appellant on behalf of AM and A far exceeds the remaining balance of $225 per month in child support obligation.  

Although VA law does not specifically address the issue of SSA benefits offsetting child support payments, the Veteran has clearly relied on his state's law in his argument on appeal, and the Board must consider such relevant state law in rendering its decision.  Because the state which imposed this child support obligation allows for the consideration of SSDI payments to offset the child support obligation, the Board finds it reasonable that the Veteran has adequately discharged his responsibility for child support because AM and A are being paid far more SSDI than what is owed to the appellant in court-ordered child support.  As noted above, the financial documentation received from SSA shows that since 1999, AM and A have been receiving a gross amount of over $600 each per month since 1999.  Given the findings in this case, the appellant receives far more than the $450 court-ordered monthly child support obligation as she reports receiving the SSDI payments on behalf of AM and A in addition to her own SSDI payment.  As such, any additional money apportioned from the Veteran's VA benefits would far exceed the amount of child support necessary to find that the Veteran has discharged his responsibility for child support, given the state law in Massachusetts regarding payment of such support.  

In other words, the state which ordered the child support obligation finds that the Veteran has met his obligation via SSDI payments, and the Board has no reason to find otherwise.  

Turning first to whether a general apportionment of the Veteran's VA compensation benefits is warranted, such an apportionment may only be awarded when the evidence reflects that the Veteran is not reasonably discharging his responsibility for support of his minor child.  38 C.F.R. § 3.450.  As noted above, the Veteran's dependent's SSA benefits far exceed the outstanding child support payments, and this is evidence that the Veteran is "reasonably" discharging his responsibility for the support AM and A.  Thus, a general apportionment is not warranted.

With regard to whether the circumstances warrant a special apportionment of the Veteran's VA compensation benefits, the appellant must identify hardship so as to warrant such a special apportionment.  However, while the Board is sympathetic to the appellant's assertions that she bears the brunt of her children's expenses, her financial picture is not so severe as to equate to hardship.  The financial documentation of record shows that the appellant has not shown hardship.  See July 1, 2009 Report of Contact, September 2006 monthly expense report of the claimant, and July 2009 response from the SSA showing the separate SSDI monthly payments to the appellant, the Veteran, AM and A.  Given this evidence, hardship so as to warrant a special apportionment has not been demonstrated. 

In sum, a basis for awarding an apportionment of the Veteran's compensation benefits under either 38 C.F.R. §§ 3.450 and 3.451 has not been demonstrated.  Thus, the appellant's claim is denied.



	(CONTINUED ON NEXT PAGE)
ORDER

Apportionment of the Veteran's compensation benefits on behalf of AM and A is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


